USCA11 Case: 21-11874      Date Filed: 09/14/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11874
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
STANLEY AUBREY BAKER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:15-cr-00291-JB-MU-1
                   ____________________
USCA11 Case: 21-11874        Date Filed: 09/14/2022     Page: 2 of 2




2                      Opinion of the Court                21-11874


Before WILSON, ANDERSON, and JULIE CARNES, Circuit Judges.
PER CURIAM:
       Arthur Madden, III, appointed counsel for Stanley Baker in
this appeal from the revocation of supervised release and imposi-
tion of a 24-month sentence, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Baker’s revocation of supervised
release and sentence are AFFIRMED.